Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, and 5 are objected to because of the following informalities:  
In claim 1, step (b), the use of “its” is improper.  In claim 1, step (c), the mass distribution patter lacks a definite article.  In claim 2, the UV detector lacks a definite article.  In claim 5, the term “used” is improperly conjugated.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description does not disclose a method step of characterizing Glatiramer acetate as set forth in claim 5.  The term “involves” provides no insight into how the methods are employed so as to produce the characterization result.  The written description also does not disclose or describe the process by which statistical models for the determination of mean mass, standard deviation, distribution curves, +/-1 deviations, and mass categorizations are employed together to produce the characterization recited in claim 5.
Regarding claim 4, the claim recites the use of Unifi software.  Since the use of Unifi software includes any and all steps of employing such software and the disclosure only includes those steps contemplated by the Applicant, the written description does not support the breadth of claim 4.  A similar rationale is applicable to claims 5-6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "electrospray ionized ion masses" in step (c).  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the claim recites that size exclusion chromatography is coupled with ultra-performance liquid chromatography and UV detector.  Size exclusion chromatography is utilized in claim 1 step (a) as a process step.  However, through use of the term “coupled” the phrase is referred to in a structural manner and is coupled in claim 2 to “ultra-performance liquid chromatography and UV detector”.  This appears to be an apparatus, but it is not possible from the plain meaning of the language of the claim to discern what if any elements of the claim are a method or apparatus since the language is mixed and being used in an apparently interchangeable fashion.
Regarding claim 2, the Examiner is unable to identify a positively recited method step and the claim is thereby rendered indefinite.
Regarding claim 3, the claim recites that electrospray ionized masses data are generated by tandem mass spectrometric data such as ESI-QTOF.  ESI-QTOF is not data.  Using the abbreviation description in the specification, ESI indicates electrospray ionization and QTOF indicates quadrupole time of flight.  This does not explain the lack of clarity of the claim which ascribes the generation of one set of data by another set of data, which renders the claim indefinite because it is not clear how one set of data can generate another set of data.  There must be an intervening positive and active step transforming an input data set to an output data set.
Claims 4 and 6 are rendered indefinite by the inclusion of trademarks or trade names.  Unifi and Waters in claim 4 and Vion in claim 6 are the trademarks or trade names which render the claims indefinite.
Regarding claims 1, 4, 5, and 6, the claim recites that Glatiramer acetate is characterized using a statistical model.  The application of a statistical model is the application of another process within the claimed process, and is recited as a use of a statistical model.  Since this encompasses any and all steps involving a statistical method, the inclusion of this language renders the claim indefinite.  Claims 4, 5, and 6 similarly recite the use of Unifi software, the group of processes recited in claim 5, and the SEC-HRMS and statistical models of claim 6.  Claims 4-6 are similarly rendered indefinite since they claim respective uses without clearly pointing out the steps which comport to the recited use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881